Case 0:20-cv-60299-KMM Document 12 Entered on FLSD Docket 04/16/2020 Page 1 of 18



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 0:20-cv-60299-KMM

   TIFFANY (NJ) LLC,

            Plaintiff,
   v.

   THE INDIVIDUALS, PARTNERSHIPS, AND
   UNINCORPORATED ASSOCIATIONS
   IDENTIFIED ON SCHEDULE "A",

            Defendants.
                                                   /

                                          SEALED ORDER

            THIS CAUSE came before the Court upon Plaintiff Tiffany (NJ) LLC’s (“Tiffany”) Ex

   Parte Application for Entry of Temporary Restraining Order, Preliminary Injunction, and Order

   Restraining Transfer of Assets (“Ex Parte Appl.”) (ECF No. 8). Therein, Plaintiff requests an

   order restraining Defendants’ transfer of assets, a temporary restraining order, and a preliminary

   injunction against Defendants upon expiration of the TRO. Id. at 1.

       I.   BACKGROUND1

            Plaintiff is the registered owner of numerous trademarks used in connection with the

   manufacture and distribution of high-quality luxury products. Among these trademarks are

   trademarks associated with Trademark No. 0,023,573, registered on September 5, 1893;

   Trademark No. 0,133,063, registered on July 6, 1920; Trademark No. 1,228,189, registered on

   February 22, 1983; Trademark No. 1,228,409, registered on February 22, 1983; Trademark No.

   1,669,365, registered on December 24, 1991; Trademark No. 2,359,351, registered on June 20,

   2000; Trademark No. 2,416,795, registered on January 2, 2001; and Trademark No. 5,176,498,
   1
     The facts herein are taken from Plaintiff’s Complaint (ECF No. 1) and Plaintiff’s Ex Parte
   Application.
Case 0:20-cv-60299-KMM Document 12 Entered on FLSD Docket 04/16/2020 Page 2 of 18



   registered on April 1, 2017 (collectively, the “Tiffany Trademarks”).            See Certificates of

   Registration of the Trademarks (ECF No. 1–2).              Defendants are unknown individuals,

   partnerships or unincorporated associations who are believed to use, or assist others in using,

   Internet based e-commerce stores, photo albums, and a commercial Internet website operating

   under the seller identification names (“Seller IDs”) and domain names (“Subject Domain

   Names”) as set forth on Schedule A of this Order.2

          Plaintiff alleges that Defendants, despite their known lack of authority, are promoting and

   otherwise advertising, distributing, selling and/or offering for sale, through their respective Seller

   IDs and Subject Domain Names, goods bearing and/or using counterfeit and infringing

   trademarks that are exact copies of the Tiffany Trademarks, without authorization. Decl. of

   Brian Kristel (“Kristel Decl.”) (ECF No. 8–1) ¶ 9; Decl. of Virgilio Gigante (“Gigante Decl.”)

   (ECF No. 8–2) ¶ 2; Decl. of Kathleen Burns (“Burns Decl.”) (ECF No. 8–7) ¶ 4. Defendants

   allegedly accomplish this through the operation of Internet based e-commerce stores operating

   under the Seller IDs and Subject Domain Names. In response to Defendants’ alleged trademark

   infringement, Plaintiff retained AED Investigations, Inc. (“AED”) and Invisible Inc., licensed

   private investigative firms, to investigate the promotion and sale of counterfeit versions of

   Plaintiff’s products by Defendants and to determine Defendants’ payment account data for

   receipt of funds paid for sale of counterfeit versions of Tiffany’s branded merchandise through

   the Seller IDs and Subject Domain Names. Kristel Decl. ¶ 10; Decl. of Eric Rosaler (“Rosaler

   Decl”) (ECF No. 8–3) ¶ 4.

          AED and Invisible Inc. collectively accessed the e-commerce stores and photo albums

   operating under Defendants’ Seller IDs and the websites operating under Defendants’ Subject

   2
     The complete list of e-commerce stores includes seventy-eight Seller IDs. For a complete list,
   see Schedule A of this Order.
                                                 2
Case 0:20-cv-60299-KMM Document 12 Entered on FLSD Docket 04/16/2020 Page 3 of 18



   Domain Names. Rosaler Decl. ¶ 4; Burns Decl. ¶ 4. AED and Invisible Inc. placed orders for

   the purchase of various alleged counterfeit products from each of those Defendants. See Burns

   Decl. at ¶ 4. Each purchase was processed entirely online. Rosaler Decl. ¶ 4. AED and

   Invisible Inc. finalized payment for the various products ordered from Defendants via

   Defendants’ respective payment accounts and/or payee as identified on Schedule A of this

   Order. Kathleen Burns captured and downloaded the detailed webpages, reflecting the Tiffany

   branded products purchased via Defendants’ Seller IDs operating through Defendants’ Subject

   Domain Names, together with photographs of many of the products received, were sent to

   Tiffany’s representative, Brian Kristel (“Kristel”), for inspection. See id.; Burns Decl. ¶ 4;

   Kristel Decl. ¶ 11. Kristel, Plaintiff’s Director of Investigations and Trademark Enforcement

   Americas, is able to identify the distinctions between genuine Tiffany branded merchandise and

   counterfeit copies of the same. Kristel Decl. ¶ 3. Based on a visual inspection of the detailed

   web page captures reflecting the Tiffany branded products, together with photographs of certain

   received goods, Kristel’s personal knowledge that Plaintiff does not conduct business with

   Defendants and the fact that Defendants were selling the items far below the prices of similar

   genuine products of Plaintiffs, Kristel concluded that Defendants’ products are non-genuine,

   unauthorized Tiffany branded products. See id. ¶¶ 11–13.

   II.    LEGAL STANDARD

          A Court may issue a TRO without notice to the adverse party if the Plaintiff shows that:

             (1) specific facts in an affidavit or a verified complaint clearly show that
             immediate and irreparable injury, loss, or damage will result to the movant
             before the adverse party can be heard in opposition, and (2) the movant’s
             attorney certifies in writing any efforts made to give the notice and the reasons
             why it should not be required.




                                                  3
Case 0:20-cv-60299-KMM Document 12 Entered on FLSD Docket 04/16/2020 Page 4 of 18



   Fed. R. Civ. P. 65(b). “An ex parte restraining order is an extreme remedy only to be used with

   the utmost caution.” Levine v. Comcoa, Ltd., 70 F.3d 1191, 1194 (11th Cir. 1995) (Hill, J.

   concurring).

            Once the moving party meets the threshold requirements of Rule 65(b) to secure an ex

   parte temporary restraining order, Plaintiff must demonstrate (1) a substantial likelihood of

   success on the merits; (2) that irreparable injury will be suffered unless the injunction issues;

   (3) the threatened injury to the movant outweighs whatever damage the proposed injunction may

   cause the opposing party; and (4) if issued, the injunction would not be adverse to the public

   interest in order to obtain injunctive relief. Schiavo ex. rel Schindler v. Schiavo, 403 F.3d 1223,

   1225–26 (11th Cir. 2005).

   III.     DISCUSSION

          A. Ex Parte TRO

            Here, Plaintiff has met the threshold requirements to seek a TRO on an ex parte basis.

   First, it clearly appears from the detailed affidavits that immediate and irreparable injury, loss, or

   damage will result to the movant before the adverse party can be heard in opposition. Given the

   ease with which Defendants may transfer and/or redirect commercial activity from one e-

   commerce store to another, change payment accounts and transfer assets and the registrations for

   many of the Internet based e-commerce stores, there is good cause to believe that if Plaintiff

   provides notice to Defendants on Plaintiff’s Ex Parte Application, Plaintiff’s ability to obtain

   meaningful relief will be thwarted. See Gigante Decl. ¶ 4. Specifically, notice would thwart

   Plaintiff’s ability to obtain meaningful relief because Defendants have the ability to change the

   ownership or modify domain registration, e-commerce store, photo album, and private

   messaging account data and content, change payment accounts, redirect consumer traffic to other


                                                     4
Case 0:20-cv-60299-KMM Document 12 Entered on FLSD Docket 04/16/2020 Page 5 of 18



   seller identification names, private messaging accounts, and websites, and transfer assets and

   ownership of the Seller IDs and Subject Domain Name. Id. Such modifications can happen in a

   short period of time after Defendants are provided with notice of this action. Id. Defendants can

   also easily electronically transfer and secret the funds sought to be restrained if they obtain

   advance notice of Plaintiff’s Application for Temporary Restraining Order, thereby thwarting the

   Court’s ability to grant meaningful relief and completely erasing the status quo. Id. Second,

   counsel has certified in writing why notice should not be required. Ex Parte Appl. at 8–9.

          Moreover, Plaintiff has demonstrated that a TRO is warranted.          First, Plaintiff has

   demonstrated a substantial likelihood of success on the merits. In order to prevail on a claim for

   trademark infringement Plaintiff must show that: (1) ownership of the Tiffany’s Trademarks;

   (2) Defendants’ use of the Tiffany’s Trademarks is without authorization; and (3) that

   Defendant’s use of the Tiffany’s Trademarks is likely to cause confusion, mistake or deception.

   See 15 U.S.C. § 1114(1); Burger King Corp. v. Mason, 710 F.2d 1480, 1491 (11th Cir. 1983).

          First, Plaintiff has shown ownership of the Tiffany’s Trademarks because Plaintiff has

   attached the Certificates of Registration of the Trademarks to the Complaint. See Certificates of

   Registration of the Trademarks.      Second, Tiffany’s representative, Kastel, avers based on

   personal knowledge that Defendants do not have authorization to use the Tiffany’s Trademarks.

   Kastel Decl. ¶¶ 9, 12.       Third, Plaintiff’s application and the declaration of Tiffany’s

   Representative, Kastel, demonstrate that consumers are likely to be confused by Defendants’

   advertisement, promotion, sale, offer for sale, and/or distribution of products bearing

   counterfeits, reproductions, and/or colorable imitations of the Tiffany Trademarks, and that the

   products Defendants are selling and promoting are copies of Plaintiff’s products that bear copies

   of the Tiffany’s Trademarks. Kastel Decl. ¶¶ 10–13.


                                                   5
Case 0:20-cv-60299-KMM Document 12 Entered on FLSD Docket 04/16/2020 Page 6 of 18



          Second, Plaintiff has demonstrated that Plaintiff is likely to suffer immediate and

   irreparable injury if a TRO is not granted. “[A] sufficiently strong showing of likelihood of

   confusion [caused by trademark infringement] may by itself constitute a showing of . . . [a]

   substantial threat of irreparable harm.” Ferrellgas Partners, L.P. v. Barrow, 143 F. App’x, 180,

   191 (11th Cir. 2005) (citation omitted). It is reasonable to infer, based on the evidence that

   Plaintiff has presented, that there is a strong showing of likelihood of confusion caused by

   Defendants trademark infringement. Specifically, Defendants are advertising, offering to sell

   and selling counterfeit goods identical in appearance to those sold by Tiffany, including bearing

   the Tiffany Trademark. Kristel Decl. ¶ 9; Gigante Decl. ¶ 2; Burns Decl. ¶ 4. As such, it is there

   is a sufficiently strong showing that consumers may believe they are viewing or purchasing

   genuine goods sold or authorized by Tiffany. Moreover, there is good cause to believe that

   consumers may be misled, confused, and disappointed by the quality of these products and that

   Plaintiff may suffer reputational harm as a result of the defendants activities.

          Third, Plaintiff has demonstrated that the threatened injury to the movant outweighs

   whatever damage the proposed injunction may cause the opposing party. Plaintiff has expended

   substantial time, money, and other resources to develop the quality, reputation, and goodwill

   associated with the Tiffany Trademarks. Kristel Decl. ¶¶ 6–7. Defendants will suffer no

   legitimate hardship because Defendants have no right to engage in the present activities.

   Therefore, the potential harm to Plaintiff’s reputation and goodwill as a manufacturer of high-

   quality products outweighs any potential harm to Defendants in restraining their trade of these

   counterfeit goods.

          Fourth, the public interest favors issuance of the TRO. Specifically, it is in the public

   interest to protect consumers from being defrauded by the selling of counterfeit products, which


                                                     6
Case 0:20-cv-60299-KMM Document 12 Entered on FLSD Docket 04/16/2020 Page 7 of 18



   Defendants promote as genuine products of Plaintiff. Heron Dev. Corp. v. Vacation Tours, Inc.,

   No. 1:16-cv-20683, 2017 WL 2895921, at *9 (S.D. Fla. Apr. 13, 2017) (citation omitted).

         B. Transfer of Assets

            Additionally, Plaintiff requests the Court enter an order temporarily limiting the transfer

   of Defendants’ unlawfully gained assets. Ex Parte Appl. at 16. Specifically, Plaintiff requests

   that the Court enter an order restraining the transfer of all monies transmitted through AliPay,

   Worldpay, PayPal, ContextLogic, and the DHgate.com, Joom.com, and Wanelo.co platforms, or

   any other financial institutions, for the benefit of any one or more of the Defendants, and any

   other financial accounts tied thereto. Id.

            Under 15 U.S.C. § 1117(a), Plaintiff may be entitled to recover, as an equitable remedy,

   the illegal profits gained through Defendants’ distribution and sales of products bearing

   counterfeits and infringements of the Tiffany Trademarks. See Reebok Int’l, Ltd. v. Marnatech

   Enters., Inc., 970 F.2d 552, 559 (9th Cir. 1992) (citation omitted). Requesting equitable relief

   “invokes the district court’s inherent equitable powers to order preliminary relief, including an

   asset restraint, in order to assure the availability of permanent relief.” Levi Strauss & Co. v.

   Sunrise Int’l Trading, Inc., 51 F.3d 982, 987 (11th Cir. 1995) (citation omitted). Moreover, asset

   restraints can be particularly important where counterfeiters conduct their business entirely

   online and may be practically able to thwart adequate relief by transferring assets out of the reach

   of the plaintiff. Therefore, there is good reason to believe Defendants will hide or transfer their

   ill-gotten assets beyond the jurisdiction of this Court unless those assets are restrained.

   IV.      CONCLUSION

            UPON CONSIDERATION of the Ex Parte Application, the pertinent portions of the

   record, and being otherwise fully advised in the premises, it is hereby ORDERED AND


                                                     7
Case 0:20-cv-60299-KMM Document 12 Entered on FLSD Docket 04/16/2020 Page 8 of 18



   ADJUDGED that Plaintiff’s Motion for Ex Parte Application for Entry of Temporary

   Restraining Order, Preliminary Injunction, and Order Restraining Transfer of Assets (ECF No. 8)

   is GRANTED. It is further ORDERED AND ADJUDGED that

          1. Each Defendant, their officers, directors, employees, agents, subsidiaries, distributors,

             and all persons in active concert or participation with them having notice of this

             Order are hereby temporarily restrained:

                 a. From manufacturing, importing, advertising, promoting, offering to sell,

                     selling, distributing, or transferring any products bearing the Tiffany

                     Trademarks, or any confusingly similar trademarks, other than those actually

                     manufactured or distributed by Plaintiff; and

                 b. From secreting, concealing, destroying, selling off, transferring, or otherwise

                     disposing of: (i) any products, not manufactured or distributed by Plaintiff,

                     bearing the Tiffany Trademarks, or any confusingly similar trademarks; or

                     (ii) any evidence relating to the manufacture, importation, sale, offer for sale,

                     distribution, or transfer of any products bearing the Tiffany Trademarks, or

                     any confusingly similar trademarks.

          2. Each Defendant, its officers, directors, employees, agents, subsidiaries, distributors,

             and all persons in active concert or participation with them having notice of this

             Order shall immediately discontinue the use of the Tiffany Trademarks or any

             confusingly similar trademarks, on or in connection with all Internet based e-

             commerce stores, photo albums, and the commercial Internet website businesses

             owned, operated, or controlled by them including the Internet based e-commerce

             stores operating under the Seller IDs and Subject Domain Names;


                                                   8
Case 0:20-cv-60299-KMM Document 12 Entered on FLSD Docket 04/16/2020 Page 9 of 18



        3. Each Defendant, its officers, directors, employees, agents, subsidiaries, distributors,

           and all persons in active concert or participation with any Defendant having notice of

           this Order shall immediately discontinue the use of the Tiffany Trademarks, or any

           confusingly similar trademarks within metatags or other markers within website

           source code, from use on any webpage (including as the title of any web page), from

           any advertising links to other websites, from search engines’ databases or cache

           memory, and any other form of use of such terms which is visible to a computer user

           or serves to direct computer searches to Internet based e-commerce store website

           businesses registered by, owned, or operated by any Defendant, including the Internet

           based e-commerce stores operating under the Seller IDs and Subject Domain Names;

        4. Each Defendant shall not transfer ownership of the Internet based e-commerce store

           website businesses under their Seller IDs and Subject Domain Names during the

           pendency of this Action, or until further order of the Court;

        5. Each Defendant shall preserve copies of all computer files relating to the use of any

           of the Internet based e-commerce store website businesses under their Seller IDs and

           shall take all steps necessary to retrieve computer files relating to the use of the

           Internet based e-commerce stores under their Seller IDs that may have been deleted

           before the entry of this Order;

        6. Upon receipt of notice of this Order, Defendants and all financial institutions,

           payment processors, banks, escrow services, money transmitters, or marketplace

           platforms, including but not limited to Alibaba.com Hong Kong Limited, which

           operates the AliExpress.com platform (“AliExpress”), Zhejiang Ant Small and Micro

           Financial Services Group Co., Ltd. (“Ant Financial Services”), AliPay (China)


                                                9
Case 0:20-cv-60299-KMM Document 12 Entered on FLSD Docket 04/16/2020 Page 10 of 18



            Internet Technology Co. Ltd. and Alipay.com Co., Ltd. (collectively, “Alipay”),

            Worldpay US, Inc. (“Worldpay”), Dunhuang Group which operates the DHgate.com

            and DHPay.com platforms, Camel FinTech Inc, SIA Joom, which operates the

            Joom.com platform (“Joom”), PayPal, Inc. (“PayPal”), Wanelo.co (“Wanelo”),

            Stripe, Inc. (“Stripe”), and ContextLogic, Inc., which operates the Wish.com website

            (“ContextLogic”) and their related companies and affiliates shall (i) immediately

            identify and restrain all funds in all financial accounts and/or sub-accounts associated

            with the Internet based e-commerce stores, photo albums, and Internet website

            operating under the Seller IDs and Subject Domain Name, the store URLs, store

            numbers, and/or the e-mail addresses identified on Schedule A hereto, as well as any

            other accounts of the same customer(s); (ii) identify all other accounts which transfer

            funds into the same financial institution account(s) or any of the other financial

            accounts subject to this Order; (iii) restrain the transfer of all funds, as opposed to

            ongoing account activity, held or received for their benefit or to be transferred into

            their respective financial accounts, and any other financial accounts tied thereto; and

            (iv) immediately divert those restrained funds to a holding account for the trust of the

            Court.

         7. Upon receipt of notice of this Order, Defendants and all financial institutions,

            payment processors, bank, escrow services, money transmitters, or marketplace

            platforms receiving notice of this Order, including but not limited to, AliExpress, Ant

            Financial Services, Alipay, Worldpay, Dunhuang Group which operates the

            DHgate.com and DHPay.com platforms, Camel FinTech Inc, Joom, PayPal, Wanelo,

            Stripe, and ContextLogic, and their related companies and affiliates, shall further,


                                                10
Case 0:20-cv-60299-KMM Document 12 Entered on FLSD Docket 04/16/2020 Page 11 of 18



            within five business days of receiving notice of this Order, provide Plaintiff’s counsel

            with all data that details (i) an accounting of the total funds restrained and identify the

            financial account(s) and sub-account(s) which the restrained funds are related to, and

            (ii) the account transactions related to all funds transmitted into the financial

            account(s) and sub-account(s) which have been restrained. Such restraining of the

            funds and the disclosure of the related financial institution account information shall

            be made without notice to the account owners or the financial institutions until after

            those accounts are restrained. No funds restrained by this Order shall be transferred

            or surrendered by any financial institution, payment processor, bank, escrow service,

            money transmitter, or marketplace website, including but not limited to, AliExpress,

            Ant Financial Services, Alipay, Worldpay, Dunhuang Group which operates the

            DHgate.com and DHPay.com platforms, Camel FinTech Inc, Joom, PayPal, Wanelo,

            Stripe, and ContextLogic, and their related companies and affiliates for any purpose

            (other than pursuant to a chargeback made pursuant to their security interest in the

            funds) without the express authorization of this Court;

         8. This TRO shall remain in effect until the date for the hearing on the Motion for

            Preliminary Injunction, or until such further dates as set by the Court or stipulated to

            by the parties, but under no circumstances shall this TRO remain in effect for more

            than fourteen (14) days from the date of this Order;

         9. This TRO shall apply to the Seller IDs and Subject Domain Name, associated

            ecommerce stores, photo albums, and website, and any other seller identification

            names, e-commerce stores, photo albums, private messaging accounts, domain names

            and websites, or financial accounts which are being used by Defendants for the


                                                  11
Case 0:20-cv-60299-KMM Document 12 Entered on FLSD Docket 04/16/2020 Page 12 of 18



            purpose of counterfeiting the Tiffany Marks at issue in this action and/or unfairly

            competing with Plaintiff; Defendant or any financial institution account holder

            subject to this TRO may petition the Court to modify the asset restraint set out herein;

         10. Pursuant to 15 U.S.C. § 1116(d)(5)(D) and Fed. R. Civ. P. 65(c), Plaintiff shall post a

            bond in the amount of Ten Thousand Dollars and Zero Cents ($10,000.00), as

            payment of damages to which Defendants may be entitled for a wrongful injunction

            or restraint, during the pendency of this action, or until further Order of the Court. In

            the Court’s discretion, the bond may be subject to increase should the amount of

            funds seized exceed $10,000.00;

         11. Pursuant to 28 U.S.C. § 636 and the Magistrate Rules of the Local Rules of the

             Southern District of Florida, the above-captioned Cause is referred to United States

             Magistrate Judge Lurana S. Snow to take all necessary and proper action as required

             by law with respect to Plaintiff’s request for a preliminary injunction (ECF No. 8).

         12. The Plaintiff is instructed to schedule a hearing before the Honorable United

            States Magistrate Judge Lurana S. Snow, at which time Defendants and/or any other

            affected persons may challenge the appropriateness of this Order and move to

            dissolve the same and at which time the Court will hear argument on Plaintiff’s

            requested preliminary injunction. This hearing shall be scheduled expeditiously and

            set for a time that accounts for the TRO’s fourteen-day lifespan;

         13. After Plaintiff’s counsel has received confirmation from the financial institutions

            regarding the funds restrained as directed herein, Plaintiff shall serve copies of the

            Summons, Complaint, the Application for Temporary Restraining Order, and this

            Order on each Defendant via e-mail by providing the address to Plaintiff’s designated


                                                 12
Case 0:20-cv-60299-KMM Document 12 Entered on FLSD Docket 04/16/2020 Page 13 of 18
Case 0:20-cv-60299-KMM Document 12 Entered on FLSD Docket 04/16/2020 Page 14 of 18




                                  SCHEDULE “A”

              DEFENDANTS BY NUMBER, SELLER ID, SUBJECT DOMAIN
              NAME, PAYMENT ACCOUNTS, AND MEANS OF CONTACT

                                                                Infringin
                Defendant /                      Financial                  Additional
    Def.                           Store No. /                       g
                Seller ID /                      Account /                  Means of
    No.                            Store URL                     Product
           Subject Domain Name                    Payee                      Contact
                                                                 Number
            GUOGUOSHENGYI          Store No.
    1                                            Aliexpress   33019537250
              BEANS Store          4991400
                                   Store No.
    2           sicily Store                     Aliexpress 4000453110366
                                   5478104
                                   Store No.
    3            Suri Store                      Aliexpress 4000468281890
                                   5484262
                                   Store No.
    4            Alex_alex                       DHGATE        482743591
                                   21273789
                                   Store No.
    5       Amazingjewelrystore                  DHGATE        408645294
                                   20771635
                                   Store No.
    6             aoostore                       DHGATE        415902014
                                   21022336
                                   Store No.
    7         beichongjewelry                    DHGATE
                                   20325209                    399872096
                                   Store No.
    8             brose1                         DHGATE
                                   20198299                    408795053
                                   Store No.
    9           cocoluxury                       DHGATE
                                   21242009                    479186359
                                   Store No.
    10         designer_a_lee                    DHGATE
                                   21259949                    458726030
                                   Store No.
    11         dh shopping02                     DHGATE
                                   21175412                    468275856
                                   Store No.
    12          dhgate_flash                     DHGATE
                                   21187652                    493123262
                                   Store No.
    13          domesticcat                      DHGATE
                                   21211044                    501428144
                                   Store No.
    14         emily_jewelry                                   404596499
                                   20783971      DHGATE
                                   Store No.
    15          jewelry_farr                                   478661325
                                   21153428      DHGATE
                                   Store No.
    16          Ligongda6                                      457171553
                                   21211889      DHGATE
                                   Store No.
    17        mickeybigmouse                     DHGATE        462651736
                                   21153428

                                            14
Case 0:20-cv-60299-KMM Document 12 Entered on FLSD Docket 04/16/2020 Page 15 of 18



                                Store No.
    18         perfect_deal                  DHGATE    480536965
                                21332285
                                Store No.
    19           uppoint                     DHGATE    432527737
                                21159557
                                Store No.
    20       womanworldltd                   DHGATE    396139605
                                20106363
                                Store No.
    21         xinshiji6688                  DHGATE    461033573
                                21194989
                                Store No.
    22            xixis                      DHGATE    475535251
                                21100617
                                Store No.
    23        yingwei9688                    DHGATE    486569451
                                21285645
                                Store No.
    24        zj475633650                    DHGATE    502304710
                                21043396
                                Store No.
    25            a8903                      DHGATE    514951765
                                21224967
                                Store No.
    26         aa89650002                    DHGATE    514948764
                                21155319
                                Store No.
    27           Acooll                      DHGATE    438902270
                                21016521
                                Store No.
    28           Ameis                       DHGATE    466435145
                                20776158
                                Store No.
    29           az2027                      DHGATE    516012637
                                21200104
                                Store No.
    30            carla2                     DHGATE    467681134
                                21169635
                                Store No.
    31         cc89650004                    DHGATE    515859618
                                21156328
                                Store No.
    32          cgnfgnfdb                    DHGATE    515068205
                                21415215
                                Store No.
    33          Claire008                    DHGATE    407830955
                                20929680
                                Store No.
    34                                       DHGATE    418559101
             colorfuljewelry1   20766823
                                Store No.
    35                                       DHGATE
                Cygj111         21091164               447754908
                                Store No.
    36                                       DHGATE
                dodogogo        21424032               512860570
                                Store No.                          pinkhenan@
    37                                       DHGATE
               Dunhang05        21037653               496944264    gmail.com
                                Store No.
    38                                       DHGATE
               Enjoy time       20755081               494273163
                                Store No.
    39                                       DHGATE
                Farr0118        21185013               446585498


                                        15
Case 0:20-cv-60299-KMM Document 12 Entered on FLSD Docket 04/16/2020 Page 16 of 18



                                Store No.
    40                                         DHGATE
                Gg1125          21251954                   514945848
                                Store No.
    41                                         DHGATE
               go888store       21200507                   448320476
                                Store No.
    42                                         DHGATE
            goodluckjewelry8    21388689                   496862171
                                Store No.
    43                                         DHGATE
               Goodsyiwu        19956338                   405095024
                                Store No.
    44                                         DHGATE
              Goood4store       21200508                   494833899
                                Store No.
    45                                         DHGATE
               hk2019008        21171599                   465973508
                                Store No.
    46                                         DHGATE
                 Hot4u          21200836                   500978319
                                Store No.
    47                                         DHGATE
              Jiangjiarong      21284639                   504097866
                                Store No.
    48                                         DHGATE
                Junemay         21016220                   473809043
                                Store No.
    49                                         DHGATE
                kewl333         21438422                   519774143
                                Store No.
    50                                         DHGATE
              lifengxia2020     21400194                   514943132
                                Store No.
    51                                         DHGATE
            Lovejeweley2017     21045080                   413991415
                                Store No.
    52                                         DHGATE
              lxh849880872      20972538                   515853134
                                Store No.
    53       Mandyjewelry02                    DHGATE
                                21059845
                                                                       szpanmoer@16
                                               286342755                   3.com
    53      mandyjewelry.cn
                                                @qq.com                15368967@qq.
                                                                            com
                               https://18038
                               178719.x.yup                             WhatsApp:
                                               286342755
    53        18038178719       oo.com/albu                            +86180 9891
                                                @qq.com
                               ms/67355195                                2518
                                  ?uid=1
                                 Store No.
    54         nuokesasi
                                 21386404      DHGATE      513746830
                                 Store No.
    55          qiye005
                                 21410882      DHGATE      514928232
                                 Store No.
    56          qiye006
                                 21410784      DHGATE      516687118
                                 Store No.
    57          qiye007
                                 21410785      DHGATE      516676178
                                         16
Case 0:20-cv-60299-KMM Document 12 Entered on FLSD Docket 04/16/2020 Page 17 of 18



                                 Store No.
    58          qiye008
                                 21410884     DHGATE      516651806
                                 Store No.
    59           uphot
                                 21159556     DHGATE      455820230
                                 Store No.
    60           Ustore8
                                 21200501     DHGATE      498880903
                                 Store No.
    61           w0040                        DHGATE      516522143
                                 21432502
                                 Store No.
    62           w0043
                                 21433215     DHGATE      519516641
                                 Store No.
    63       wanshihengtong
                                 21345787     DHGATE      503212299
                                 Store No.
    64      xiaohongliang2020
                                 21403359     DHGATE      514940799
                                 Store No.
    65         Xiaopi1008
                                 20368185     DHGATE      507189439
                                 Store No.
    66      Xuancaijewellery
                                 20769535     DHGATE      444266140
                                 Store No.
    67        yaoming_logo
                                 21239948     DHGATE      514946931
                                 Store No.
    68            yijo
                                 21150842     DHGATE      472304485
                                 Store No.
    69          z632529
                                 21211678     DHGATE      488326316
                                 Store No.
    70          Zj501288
                                 20087400     DHGATE      466006841
                                 Store No.
    71          Zzzstore
                                 21021916     DHGATE      429979062
                                                                        WhatsApp:
                                                                         +86 135
                                https://www
                                                                        4448 9828
                                .instagram.c 332164401
    72        sylvia77love                               B544ZaTJhxT      Email:
                                om/sylvia77 @qq.com
                                                                       sevenfantasti
                                    love/
                                                                       c@hotmail.c
                                                                           om
                                1513248244
                                727993520-
    73        AD-Hanjin31                   Joom USA
                                 207-3-709-          5cc0376736b54
                                1454639044     Inc
                                                      d0101644cb0
                                1506395754
                                306861932- Joom USA 5cb6e83036b54
    74           irene1
                                 16-3-709-     Inc    d0101323fb3
                                2900369617
                                1520924756 Joom USA 5ac31f511436d
    75      One More Chance
                                461060907-     Inc    401aa48bb96
                                         17
Case 0:20-cv-60299-KMM Document 12 Entered on FLSD Docket 04/16/2020 Page 18 of 18



                                  148-3-709-
                                 3279504356
               FASHION           https://wane
    76                           lo.co/wome     Wanelo      105184738      luxedaze@o
             women_fashion         n fashion                                utlook.com

             My Jersey Shop      https://wane
    77                           lo.co/myjers   Wanelo       76992782
                                   eysshop
             myjerseysshop
                                 583294ce15
                                                PayPal *   5d4f86b5c3551
    78     Yiwu wholesale mall   91451165f1
                                                 Wish       273df5ae86a
                                    2d50




                                           18
